                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                AT CHATTANOOGA

UNITED STATES OF AMERICA                           )
                                                   )       Case No. 1:14-cr-89-002
v.                                                 )
                                                   )       Judges Mattice/Steger
COURTNEY PAULETTE JONES                            )

                       AMENDED MEMORANDUM AND ORDER

       COURTNEY PAULETTE JONES (“Defendant”) came before the Court for an initial
appearance on February 5, 2019, in accordance with Rule 32.1 of the Federal Rules of Criminal
Procedure on the Petition for Warrant for Offender Under Supervision (“Petition”) [Doc. 244].

        After being sworn in due form of law, Defendant was informed of her privilege against
self-incrimination under the 5th Amendment and her right to counsel under the 6th Amendment
to the United States Constitution.

        The Court determined Defendant wished to be represented by an attorney and that she
qualified for the appointment of an attorney to represent her at government expense.
Consequently, the Court APPOINTED attorney Erin Rust of Federal Defender Services of
Eastern Tennessee Inc. to represent Defendant.

       Defendant was furnished with a copy of the Petition and had an opportunity to review
that document with her attorney. The Court determined that Defendant was able to read and
understand the Petition with the assistance of her counsel. In addition, AUSA Terra Bay
explained to Defendant the specific charges contained in the Petition. Defendant acknowledged
she understood the charges in the Petition.

        The Government moved Defendant be detained pending disposition of the Petition or
further Order of this Court. The Court explained Defendant’s right to a preliminary hearing and
detention hearing and what those hearings entail. After conferring with her counsel, Defendant
waived the preliminary hearing but requested a detention hearing. At Defendant's counsel's
request, the detention hearing was scheduled on Thursday, February 7, 2019 at 3:00 p.m.

        The Court conducted the detention hearing at the scheduled time on February 7, 2019.
The Government was represented by AUSA Joe DeGaetano, while Defendant was represented at
the hearing by her counsel, Erin Rust. The Government relied upon the testimony of
Supervising United States Probation Officer Crystal L. Johnson as well as the sworn Petition
executed by Officer Johnson [Doc. 244]. The Petition includes a recitation of the various
violations of conditions of supervision committed by Defendant (i.e., defendant shall not commit

                                               1
another federal, state or local crime; illegally possess or use a controlled substance; defendant
shall not purchase, possess, use, distribute or administer any controlled substance except as
prescribed by a physician; defendant shall not associate with any persons engaged in criminal
activity unless granted permission to do so by the probation officer). Defendant’s counsel, Erin
Rust, proffered evidence on behalf of Defendant. Counsel for both sides were given an
opportunity to argue for and against and detention.

       The undersigned finds that Defendant was arrested by the Marion County Sheriff’s
department on January 3, 2019, and charged with—among other things—felony possession of
methamphetamine. On January 9, 2019, Defendant tested positive for marijuana and
methamphetamine and admitted to using both substances on January 6, 2019. Defendant also
admitted to her probation officer that she has been using methamphetamine intravenously for
two months before she was taken into custody.

        The Court finds that probable cause exists to support the violations of conditions of
supervised release outlined in the Petition. The Court further finds that Defendant has not
carried the burden of establishing by clear and convincing evidence that she does not pose a
danger to any other person or to the community and that she is not a flight risk. Consequently,
the Court GRANTED the Government’s oral motion to detain Defendant pending disposition of
the Petition or further order of this Court.

       It is, therefore, ORDERED that:

           1. Counsel for Defendant and the Government shall confer and make best
              efforts to submit to United States District Judge Mattice a proposed
              Agreed Order with respect to an appropriate disposition of the Petition for
              Warrant for Offender Under Supervision.

           2. In the event counsel are unable to reach agreement with respect to an
              appropriate disposition of the Petition for Warrant for Offender Under
              Supervision, they shall request a hearing before United States District
              Judge Mattice.

           3. The Government’s motion that Defendant be DETAINED WITHOUT
              BAIL pending further Order of this Court is GRANTED

       ENTER.


                                            /s/ Christopher H. Steger
                                            UNITED STATES MAGISTRATE JUDGE




                                               2
